United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         March 12, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-20204
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

DWAYNE REGINALD PATTERSON,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-01-CR-783-2
                      --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Dwayne Reginald Patterson has appealed his jury convictions

for conspiracy to possess stolen microprocessors and five

individual counts of possession of stolen microprocessors in

violation of 18 U.S.C. §§ 371 and 2315.     Patterson contends that

the Government failed to prove that he knew that the

microprocessors were stolen.   Contrary to Patterson’s assertion,

the evidence does not give “equal or nearly equal circumstantial

support to a theory of guilt and a theory of innocence of the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-20204
                                 -2-

crime charged.”    United States v. Jaramillo, 42 F.3d 920, 923

(5th Cir. 1995).   Viewing the evidence in the light most

favorable to the Government, we hold that the evidence was

sufficient to enable a reasonable juror to find that the

Government had proved beyond a reasonable doubt that Patterson

participated in the conspiracy to sell stolen microprocessors and

had possessed those microprocessors knowing that the

microprocessors were stolen.    See United States v. Bell, 678 F.2d
547, 549 (5th Cir. Unit B 1982) (en banc), aff’d on other

grounds, 462 U.S. 356 (1983); see also Jackson v. Virginia, 443
U.S. 307, 319 (1979).

     AFFIRMED.